UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 24 ,2013 AMERICAN EXPRESS CREDIT CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-6908 11-1988350 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street, World Financial Center New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (866) 572-4944 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations For the nine-month period ended September 30, 2013, American Express Credit Corporation (the “Company”) expects to report (a) net income of $368 million compared to $266 million for the nine-month period endedSeptember 30, 2012, (b) provisions for losses of $108 million compared to $106 million for the nine-month period ended September 30, 2012 and (c) a ratio of earnings to fixed charges of 1.61 compared to 1.38 for the nine-month period ended September 30, 2012. These results represent preliminary estimates for the nine-month period ended September 30, 2013. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS CREDIT CORPORATION (REGISTRANT) By: /s/ Carol V. Schwartz Name:Carol V. Schwartz Title:Secretary Date:October 24, 2013 -3-
